Name: Commission Regulation (EEC) No 2029/80 of 30 July 1980 fixing for the 1980/81 marketing year reference prices for carp
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 198/20 Official Journal of the European Communities 31 . 7. 80 COMMISSION REGULATION (EEC) No 2029/80 of 30 July 1980 fixing for the 1980/81 marketing year reference prices for carp THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 100/76 of 19 January 1976 on the common organiza ­ tion of the market in fishery products (J ), as last amended by Regulation (EEC) No 2903/78 (2), and in particular Article 20 (5) thereof, Whereas Article 20 ( 1 ) thereof provides that before the beginning of each marketing year reference prices may be fixed for carp ; whereas those prices may be fixed at different levels within each marketing year according to seasonal fluctuations in prices ; Whereas Commission Regulation (EEC) No 1985/74 of 25 July 1974 laying down detailed rules of applica ­ tion for the fixing of reference prices and free-at- frontier prices for carp (3), as amended by Regulation (EEC) No 1701 /78 (4), provides that reference prices shall be fixed for the period 1 August to 30 November and for the period running from 1 December to 31 July of the following year ; Whereas the fixing of reference prices is essential in order to enable appropriate measures to be applied for the protection of Community production ; whereas, having regard to the information available on produc ­ tion prices, reference prices should be fixed at the levels indicated below ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fishery Products, HAS ADOPTED THIS REGULATION : Article 1 The reference price for carp shall be as follows :  for the period 1 August to 30 November 1980 : 1 309 ECU/tonne,  for the period 1 December 1980 to 31 July 1981 : 1 057 ECU/tonne. Article 2 This Regulation shall enter into force on 1 August 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 July 1980 . For the Commission Finn GUNDELACH Vice-President ( ») OJ No L 20, 28 . 1 . 1976, p. 1 . (*) OJ No L 347, 12. 12. 1978 , p. 1 . (J) OJ No L 207, 29 . 7. 1974, p. 30 . ( «) OJ No L 195, 20 . 7 . 1978 , p. 14 .